                          UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF PENNSYLVANIA


    DAVID W. NATCHER,
                                                              Civil Action No. 1:16-cv-219-BJR
    Plaintiff
                                                              ORDER DENYING DEFENDANT’S
    v.
                                                              MOTION FOR SUMMARY JUDGMENT
    ACCURIDE CORPORATION,
    Defendant


                                               I.       INTRODUCTION

         This matter comes before the Court on the Motion for Summary Judgment filed by

Defendant Accuride Corporation (“Accuride”), seeking dismissal of Plaintiff David Natcher’s

negligence claims against it. Natcher, an employee of non-party Birkmire Trucking, was

seriously injured at an Accuride manufacturing facility, as he and Accuride employee Donald

Herrmann were loading a large piece of machinery onto Birkmire’s flatbed trailer. Natcher filed

a complaint against Accuride, alleging Accuride’s negligence caused his injuries.

         Accuride’s Motion for Summary Judgment asserts that Accuride did not owe Natcher a

duty of care, because Natcher assumed the risk of a known and obvious danger during the

loading process, and because Natcher was an independent contractor. Accuride also argues that

OSHA regulations do not impose a duty where none otherwise exists, and that even if it did owe

Natcher a duty, its actions were not the proximate cause of Natcher’s injuries.

         Having reviewed the pleadings filed in support of and opposition to this motion, the

Court finds and rules as follows.1




1
 Plaintiff’s counsel is encouraged to review this Court’s Standing Order for Civil Cases, Dkt. No. 5, § 2.F.(1), for
page limits on dispositive motion briefing.

                                                          1
                                  II.     FACTUAL BACKGROUND

       On the morning of April 15, 2016, Plaintiff David Natcher reported to a facility owned

and operated by Defendant Accuride. Compl., Dkt. No. 1, ¶ 6. Birkmire Trucking, LLC,

Natcher’s employer, had been hired to transport a piece of machinery known as a conveyor from

Accuride’s facility in Erie, Pennsylvania to Wisconsin for repairs. Id., ¶ 7. The conveyor in

question has been described as a heavy, awkward piece of machinery, weighing up to 12,000

pounds and measuring 21’x 3’x 6’. See Bill of Lading, Ex. M to Def.’s Concise Statement of

Material Facts, Dkt. No. 31 (“DSMF”); Dep. of Donald Herrmann, Ex. B to DSMF, pp. 72-73

(“Herrmann Dep.”).

       After backing his truck into Accuride’s loading bay, Natcher entered the facility to assist

Accuride employee Donald Herrmann with loading the conveyor onto the trailer. Dep. of David

Natcher, Ex. A to DSMF, pp. 97, 99-104 (“Natcher Dep.”). The plan was for Herrmann to

operate an overhead crane to lift the conveyor and place it on the flatbed of the Birkmire trailer

parked in the loading bay. Together, Natcher and Herrmann attached chains hanging from the

crane to four points on the conveyor, ensuring the load would be properly balanced when lifted.

Id.; Herrmann Dep., pp. 53, 59-60, 68-69. Once the chains were attached, Natcher climbed onto

the trailer bed to guide placement of the conveyor. Natcher Dep., pp. 123-124, 128; Herrmann

Dep., pp. 54, 70. Herrmann, operating the crane, lifted the conveyor and placed it on top of

wooden cribbing, which Natcher had laid on the bed of the trailer to prevent the conveyor from

causing damage to the aluminum floor. Natcher Dep., pp. 117-18; 126-27; 132-33. After Natcher

inspected the conveyor to make sure it was in the desired position, he unhooked the chains and

placed them in a pile on top of the conveyor. Id., p. 149. Natcher did not use any temporary

bracing to secure or stabilize the conveyor before removing the chains. Id., pp. 166-67. He then



                                                 2
directed Herrmann to lift the chains free of the conveyor, and moved over to the front, driver’s

side of the trailer bed, away from the conveyor. Natcher Dep., pp. 153; 156-57.

        Using the crane, Herrmann began to lift the chains. As he did, the pile of chains slid off

the conveyor. Id. Concerned about the chains dragging along the sides of the conveyor, Natcher

stepped forward to push the chains clear of the conveyor as Herrmann continued to raise the

chains. Id., pp. 161-62. For reasons none of the witnesses can say for sure, the conveyor then

began to shake. Id., p. 163. Natcher shouted at Herrmann to stop lifting the chains and attempted

unsuccessfully to stabilize the conveyor. Id. As the conveyor tipped towards Natcher, Natcher

was pushed or jumped off the trailer, and as a result suffered an open fracture of the right distal

tibia, an open fracture of the right distal fibular shaft, an open fracture of the right lateral

malleolus, multiple hematomas, abrasions and contusions, and a number of other severe injuries.

Compl., ¶ 23. Natcher and Herrmann did not see what caused the conveyor to shake, or why

exactly it tipped over, although they believe a chain or hook snagged on the conveyor as the

chains were being lifted. Mark Crispin, Accuride’s Stores Coordinator, was present for part of

the time during the loading operation, but was not closely supervising the activity. He noticed the

chains moving up the conveyor, but he also does not know what caused the conveyor to tip over.

See Dep. of Mark Crispin, Ex. C to DSMF (“Crispin Dep.”), pp. 9, 36-38.

        The Complaint asserts that Accuride is vicariously liable for the negligence of its

employee, Donald Herrmann, for operating the crane in an unsafe manner, causing Natcher’s

injuries. Compl., ¶ 25. Natcher claims that Herrmann was negligent in, among other things,

operating the crane in a manner that caused the conveyor to tip over, for failing to ascertain

Natcher’s location before lifting the chains, and for operating the crane without a spotter. Id. The

Complaint also asserts that Accuride is directly liable for its own negligence for, among other



                                                    3
things, allowing its employee to operate the crane under unsafe conditions, and failing to train its

employee in safe operation of the crane. Id., ¶ 26.

                                           III.    DISCUSSION

   A. Summary Judgment Standard

       Summary judgment is proper “if the movant shows there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The moving party bears the initial burden of demonstrating the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[T]he substantive law will

identify which facts are material. Only disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine . . .

if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

In deciding a summary judgment motion, the court must view the evidence in the light most

favorable to the non-moving party and draw all justifiable inferences in its favor. Weldon v.

Kraft, Inc., 896 F.2d 793, 797 (3d Cir. 1990) (citing Sorba v. Pennsylvania Drilling Co., 821

F.2d 200, 204 (3d Cir.1987), cert. denied, 484 U.S. 1019 (1988)).

   B. Whether Accuride Owed Natcher a Duty of Care

       To establish a claim of negligence, a plaintiff must demonstrate that “the defendant owed

a duty of care to the plaintiff, the defendant breached that duty, the breach resulted in injury to

the plaintiff, and the plaintiff suffered an actual loss or damage.” Walters v. UPMC Presbyterian

Shadyside, 187 A.3d 214, 221 (Pa. 2018), citation omitted. Accuride’s Motion for Summary

Judgment argues that Natcher cannot establish that it owed him a duty of care, for two primary

reasons: (1) because Natcher assumed the risk of a known and obvious danger, thereby absolving



                                                  4
Accuride of responsibility for his safety; and (2) because Pennsylvania law does not recognize a

landowner’s duty of care to an independent contractor hired to perform a job. Each argument is

addressed in turn.

       1. Whether Natcher Assumed the Risk of a Known and Obvious Danger

       First, Accuride argues that it did not owe Natcher a duty of care because in the process of

loading the conveyor, Natcher undertook a “known and obvious” risk, thus relieving Accuride of

the general rule that “[p]ossessors of land owe a duty to protect invitees from foreseeable harm.”

Carrender v. Fitterer, 469 A.2d 120, 123–24 (Pa. 1983). Accuride relies on Pennsylvania law

providing that a “possessor of land is not liable to his invitees for physical harm caused to them

by any activity or condition on the land whose danger is known or obvious to them, unless the

possessor should anticipate the harm despite such knowledge or obviousness.” Id., citing, inter

alia, Restatement (Second) of Torts §§ 328-343B (1965); Atkins v. Urban Redevelopment Auth.

of Pittsburgh, 414 A.2d 100, 104 (Pa. 1980) (“the law of Pennsylvania does not impose liability

if it is reasonable for the possessor to believe that the dangerous condition would be obvious to

and discovered by his invitee.”).

       The Court holds that it is a jury that must decide whether the danger of the conveyor

becoming unstable and causing Natcher to fall off the trailer was “known and obvious” to

Natcher. See Carrender at 124 (“the question of whether a danger was known or obvious is

usually a question of fact for the jury” and should be decided by a court only “where reasonable

minds could not differ as to the conclusion.”). This conclusion is particularly true given that

Pennsylvania courts have demonstrated a reluctance to apply the assumption of risk analysis to a

plaintiff injured in the course of employment. See, e.g., Staub v. Toy Factory, Inc., 749 A.2d 522,

529-30 (Pa. Super. 2000) (“[I]n a negligence context, where an employee is required to



                                                 5
encounter a risk in order to perform his job, reasonable minds could disagree as to whether the

employee deliberately and with awareness of specific risks inherent in the activity nonetheless

engaged in the activity that produced the injury. Thus the employee’s conduct is better judged by

its reasonableness, that is, by negligence principles. A trial court should not, therefore, decide the

issue as one of duty or lack thereof; instead, the issue should go to the jury as one of comparative

negligence.”) (citations omitted).

       Even if the assumption of risk doctrine could be applied in the employment context, its

application as a matter of law would not be appropriate at this stage of the case. Pennsylvania

law provides that “[f]or a danger to be known, it must not only be known to exist, but ... also be

recognized that it is dangerous and the probability and gravity of the threatened harm must be

appreciated.” Id., 469 A.2d at 123–24, internal quotation omitted. For a plaintiff’s knowledge of

risk to absolve a defendant of a duty of care, it must be “beyond question that [the plaintiff]

voluntarily and knowingly proceeded in the face of an obvious and dangerous condition.”

Longwell v. Giordano, 57 A.3d 163, 169 (Pa. Super. 2012) (emphasis added).

       In this case, a jury could reasonably conclude that Natcher could not have “appreciated”

the “probability and gravity of the threatened harm” that actually befell him. Id. Evidence

demonstrates that he was not familiar with the conveyor in question before the day of the

accident, and had not previously been involved in a loading operation using this particular

overhead crane. Natcher Dep., pp. 76, 239-40. While he was an experienced transport truck

driver, which experience included loading heavy items onto a truck bed, it is a matter of dispute

whether he appreciated how unstable or heavy the conveyor actually was. See Natcher Dep., p.

48 (“Q. how about in terms of the unit’s weight distribution? Was it top-heavy? Was it evenly

distributed throughout? Was it weighted more to the front or the back? How would you describe



                                                  6
that? A. If I—I can't say for sure, because I didn't have it on the trailer long enough to know.”).

A jury could find, for example, that Natcher’s decision to have the conveyor placed on an uneven

surface (the wooden cribbing), and his decision not to secure the conveyor to the truck bed

before removing the chains, were made not out of carelessness, but out of a misperception of the

danger that an unsecured, unbalanced conveyor actually posed to him. Indeed, the record shows

that as the conveyor began to shake, Natcher attempted to “hold it up and push it back in

position,”—evidence that he critically underestimated its massive and unstable weight. See

Crispin Dep., p. 38.

       It is true that after Natcher removed the chains from the conveyor and directed Herrmann

to lift them, he walked over to the front of the trailer bed, to get “out of the way of the hoist”

because “[y]ou don't walk under suspended machinery,” again indicating an awareness of some

danger. Natcher Dep., p. 157. But Natcher was not injured because he was standing under

suspended machinery. He was injured because the unstable conveyor pushed him—or caused

him to jump—off the trailer bed. Natcher’s acknowledgment of danger generally does not relieve

Accuride of responsibility for the particular danger that befell him. See Barillari v. Ski Shawnee,

Inc., 986 F. Supp. 2d 555, 562 (M.D. Pa. 2013) (“It is not enough that the plaintiff was generally

aware that the activity in which he was engaged had accompanying risks. Rather, the plaintiff

must be aware of ‘the particular danger’ from which he is subsequently injured in order to

voluntarily assume that risk as a matter of law.”).

       In addition, the record does not conclusively establish what caused the conveyor to shake

and/or tip over, but a jury could reasonably find that the potential risks posed by loose chains

being lifted by a crane—including that the chains might get snagged on and tip over cargo—

were risks better known to Accuride and its employees than to Natcher, who the record shows



                                                  7
had limited or no experience working with this overhead crane.2 Natcher Dep., pp. 239-40. The

conveyor and the crane belonged to Accuride, and the record shows that Accuride regularly sent

the conveyor out for repairs. Crispin Dep., pp. 17-19. It appears from the record that Accuride

was thus in a better position to know the safest way to operate the crane to load the conveyor,

and whether, for example, it was safer to have the chains placed on the cargo before lifting them,

or first swing the chains sideways, away from the cargo, before lifting them. Under these

circumstances, reasonable minds could differ as to whether Accuride should bear responsibility

for ensuring better safety procedures for the loading process, which could have helped prevent

Natcher’s injuries.

         2. Whether Accuride Did Not Owe Natcher a Duty of Care Because He Was an

              Employee of an Independent Contractor

         Accuride also argues that it did not owe Natcher a duty of care because Natcher was an

employee of an independent contractor. Under Pennsylvania law, “a party who hires an

independent contractor is generally exempt from liability for injuries sustained by the

contractor’s employees.” Beil v. Telesis Const., Inc., 11 A.3d 456, 460 (Pa. 2011).




2
  Accuride claims that Natcher moved toward the conveyor to push the chains off because he was concerned the
chains would drag along the side of the conveyor, and knew that could cause the conveyor to tip over. Natcher’s
deposition testimony on this precise issue is not as clear as Accuride attests and is not dispositive of the issue central
to Accuride’s no-duty defense:
“Q: Well, were you concerned that if they dragged up the side of the machine, they could tip the machine over?
A: I was – that was in the back of my mind, but that’s – I was just trying to get them [the chains] away from the
machine. . . .
Q: You were more worried about them maybe getting caught or –
A: Getting caught and flipping the machine –
Q: Sure.
A: - - off the trailer. ”
Natcher Dep., p. 162. A jury could reasonably interpret this testimony (depending on Natcher’s demeanor and tone)
as Natcher merely finishing the sentence started by Accuride’s attorney, acknowledging that the machine tipping
over was a possibility, but not that he was thinking that at the time of the injury. More importantly, the testimony
does not establish that Natcher appreciated “the probability and gravity” of the conveyor tipping over and pushing
him off the trailer, which is the danger that actually befell him.

                                                            8
       Accuride relies on an overly and insupportably broad interpretation of this rule. In fact,

the rule provides merely that “a landowner who engages an independent contractor is not

responsible for the acts or omissions of such independent contractor or his employees.” Id. at

466, emphasis added, citing Pender v. Raggs, 35 A. 1135 (Pa. 1896); Hader v. Coplay Cement

Mfg. Co., 189 A.2d 271 (Pa. 1963); Restatement (Second) of Torts § 409 (“[T]he employer of an

independent contractor is not liable for physical harm caused to another by an act or omission of

the contractor or his servants.”). Stated another way, the landowner “is not vicariously liable for

the negligence of an independent contractor.” Beil, 11 A.3d at 466, emphases added. Natcher,

however, is not claiming that Accuride is vicariously liable for his own actions or the actions of

his employer, the independent contractor Birkmire Trucking. He is claiming Accuride is

vicariously liable for the actions or omissions of its employee, Donald Herrmann, and directly

liable for its own negligence. See Compl., ¶¶ 25, 26. The landowner/independent contractor rule

has no relevance to this case.

   C. Whether OSHA Regulations Impose on Accuride a Duty of Care

       Accuride devotes a section of its Motion for Summary Judgment to arguing that OSHA

regulations do not create a duty of care where none otherwise exists. Natcher does not dispute

this, and the Complaint does not contain a claim that Accuride is somehow liable under OSHA

regulations. What Natcher is claiming is that OSHA regulations are useful evidence of the proper

standard of care, which Accuride has acknowledged. See Def.’s Rep. at 12 (“It is well-settled

that, [] OSHA regulations and other industry standards may be relevant evidence of the standard

of care.”). It is unclear from Accuride’s motion what ruling it is seeking from the Court, other

than perhaps the exclusion of Plaintiff’s expert testimony on OSHA regulations (which it does




                                                 9
not explicitly request). Without more, the Court declines to rule on this issue at this stage of the

proceedings.

   D. Whether Natcher Cannot Prove Causation as a Matter of Law

       Finally, Accuride argues that Natcher’s claims should be dismissed because he will be

unable to demonstrate that Herrmann or Accuride caused his injuries. This argument relies on the

assertion that “none of the three individuals present when the accident occurred (Natcher,

Herrmann, Crispin) can testify with any degree of certainty what actually caused the conveyor to

tip.” Mot. at 26. Accuride argues that summary judgment is appropriate because a “jury may not

be permitted to reach its verdict on the basis of speculation or conjecture; there must be evidence

upon which its conclusion may be logically based.” Id. at 24, quoting Cuthbert v. City of

Philadelphia, 209 A.2d 261, 264 (Pa. 1965).

       Based on the evidence submitted to the Court, however, it would hardly be “speculation”

or “conjecture” for a jury to conclude that the chains being pulled up the side of the conveyor are

what caused it to tip over. Natcher saw chains sliding off the conveyor, and saw the chains being

dragged along the conveyor’s side as they were being lifted, at which point the conveyor began

to shake, and then tip over. Natcher Dep., pp. 165-66. Crispin also witnessed the chains being

lifted along the conveyor just before it tipped over. Crispin Dep., pp. 35, 38, 41, 63. While there

may not be an eye witness as to the precise location and moment at which the chains snagged on

the conveyor, a jury is permitted to proceed by logical, reasonable inference from the substantial

quantum of circumstantial evidence, which plainly exists here.

       Furthermore, even if a jury could not reasonably conclude that the lifting chains caused

the conveyor to tip over and Natcher to fall or jump off the truck, Natcher’s claims are broadly

stated enough that a jury might still find that Accuride is liable for his injuries. For example,



                                                 10
Natcher asserts that Accuride is vicariously liable for Herrmann “operating and/or lifting the

crane when he knew Plaintiff was in the vicinity of the crane and the piece of equipment that had

been loaded,” and “operating and/or lifting the crane prior to sounding an alarm, horn, or other

warning device to alert Plaintiff that the crane was about to be in operation.” Compl. ¶ 25.g. & h.

Natcher also alleges that Accuride is directly liable for its own actions and omissions, some of

which do not require a jury to find that the chains snagging on the conveyor are what caused it to

tip, including that Accuride is liable for “failing to provide a spotter, supervisor, or other

individual to assist the crane operator in the operation of the crane to ensure that no persons were

within the area of the operation of the crane.” Compl. ¶ 26.i. Accuride’s request for a ruling that

as a matter of law Natcher will be unable to prove causation is denied.

                                          IV.     CONCLUSION
       For the foregoing reasons, the Court DENIES the Motion for Summary Judgment filed by

Defendant Accuride.

       Dated this 26th day of November, 2018.




                                                       A
                                                       Barbara Jacobs Rothstein
                                                       U.S. District Court Judge




                                                  11
